Exhibit 10.14
CORPORATE MASTER SERVICE AGREEMENT
This Corporate Master Service Agreement (this “Agreement”) is dated as of
February 19, 2020, but effective as of January 1, 2020 (the “Effective Date”) by
and between CVR Services, LLC, a Delaware limited liability company (“Service
Provider”), and the entities listed on Exhibit A attached hereto and
incorporated herein, as it may be amended from time to time by written agreement
of Service Provider and such entity (each a “Service Recipient” and collectively
the “Service Recipients”). Service Provider and Service Recipients are referred
to individually as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, each Service Recipient wishes to obtain from Service Provider, and
Service Provider wishes to provide to each Service Recipient, certain
professional services as described herein (collectively, the “Services”); and
WHEREAS, all such Services are necessary for the operation of each Service
Recipient’s businesses, and each Service Recipient desires to utilize such
Services so as to better carry on the operation of its businesses; and
WHEREAS, CVR Energy and CVR Partners are owners of certain marks as indicated on
Exhibit C attached hereto and incorporated herein (the “Marks”), and each
desires to allow Service Provider and other Service Recipients the right to use
the Marks on and in connection with their businesses and products (the “Business
and Goods”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties, intending to be legally bound hereby, covenant and agree
as follows:
AGREEMENT
1.SERVICES.
(a)The Services provided under this Agreement are described in Exhibit B
attached hereto and incorporated herein, which exhibit may be updated from time
to time by written agreement between the Parties.
(b)Each Service Recipient hereby engages Service Provider to provide the
Services, and Service Provider, as requested by each Service Recipient, hereby
agrees to render the Services to each Service Recipient.
(c)The Parties hereby agree that in discharging its obligations hereunder,
Service Provider may engage any of its Affiliates or other Persons to perform
the Services (or any part of the Services) on its behalf and that the
performance of the Services (or any part of the Services) by any such Affiliate
or other Person shall be treated as if Service Provider performed such Services
itself. No such delegation by Service Provider to Affiliates or other Persons
shall relieve Service Provider of its obligations hereunder.
2.CHARGE FOR SERVICES.
(a)Monthly Fee. Each Service Recipient shall pay Service Provider a monthly fee
(the “Monthly Fee”), the amount of which shall be determined in January of each
year during the Term by the Parties and which shall be equal to the amount of
the direct or indirect expenses incurred by Service Provider in connection with
the provision of the Services to such Service Recipient (the “Allocations”),
determined as follows:
1

--------------------------------------------------------------------------------



i. A pro rata share of all Personnel Costs of Shared Personnel, as determined by
Service Provider on a commercially reasonable basis, based on the estimated
percent of total working time that such respective personnel are engaged in
performing any of the Services taking into consideration the reasonableness of
the most recently completed fiscal year actual allocations, current back office
operations of Service Provider and other relevant factors deemed pertinent by
Service Provider; plus
ii. A pro rata share of all general and administrative costs (excluding
Personnel Costs) relating to such Service Recipient, as determined by Service
Provider on a commercially reasonable basis, based on the estimated portion of
such general and administrative services that are for the benefit of such
Service Recipient taking into consideration the reasonableness of the most
recently completed fiscal year actual allocations, current back office
operations of Service Provider and other relevant factors deemed pertinent by
Service Provider; plus
iii. For each Service Recipient, the reasonable and actual amount of any
additional direct costs or expenses incurred by Service Provider or its
Affiliates in connection with the Services; plus
iv. Any other cost or expense agreed to by the Parties, including those based on
any Services added following the date hereof; minus
v. Any costs and expenses that are direct charged to such Service Recipient,
such as commercial insurance costs.
(b)Annual True-Up. At least annually, Service Provider and each Service
Recipient shall conduct a true-up under which Service Provider shall compare the
Monthly Fee paid by such Service Recipient to the actual Allocations incurred by
Service Provider or its Affiliates in connection with the provision of Services
to such Service Recipient. Service Provider or such Service Recipient, as
applicable, shall pay to the other Party the net amount owing as a result of any
such true-up (the “True-Up Amount”), at such time and on such terms as may be
agreed to by Service Provider and such Service Recipient. Notwithstanding the
foregoing, Service Provider may, for any reason including upon request by any
Service Recipient, in Service Provider’s sole discretion and at any time,
perform such true-ups more frequently than annually.
(c)The Services which are being provided by Service Provider and for which each
Service Recipient is being charged hereunder provide a direct benefit to such
Service Recipient and are necessary to the generation of income by such Service
Recipient or its Affiliates.
(d)There shall be no charge for services performed by Service Provider that
merely duplicate a service that a Service Recipient is already performing for
itself. Services which are provided under other agreements between Service
Provider and each Service Recipient shall not be part of this Agreement.
3.REPORTS AND PAYMENTS.
(a)Each Service Recipient shall pay the Monthly Fee on such date as may be
agreed to by the Parties, but no later than the 25th of each month. Any True-Up
Amount shall be paid by Service Provider or Service Recipients, as applicable,
within 30 days following written request of the Party entitled to receive a
True-Up Amount hereunder. All payments shall be in immediately available US
Dollars, unless otherwise agreed by Service Provider and such Service Recipient.
Any undisputed amounts not paid within thirty days following the due date shall
bear interest at the Default Rate.
2

--------------------------------------------------------------------------------



(b)Service Provider shall retain all accounting records and related work papers
and documents supporting the Monthly Fee and any True-Up Amount (collectively,
“Backup”) for a reasonable period of time consistent with Service Provider’s
records retention policies, and shall provide access to such Backup upon the
reasonable request of any Service Recipient.
(c)ANY SERVICE RECIPIENT MAY, WITHIN 30 DAYS AFTER RECEIPT OF A CHARGE FROM
SERVICE PROVIDER, TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE
SAME WAS NOT A REASONABLE COST INCURRED BY SERVICE PROVIDER OR ITS AFFILIATES IN
CONNECTION WITH THE SERVICES. SERVICE RECIPIENT WILL NEVERTHELESS PAY IN FULL
WHEN DUE THE FULL PAYMENT AMOUNT OWED TO SERVICE PROVIDER. SUCH PAYMENT SHALL
NOT BE DEEMED A WAIVER OF THE RIGHT OF SERVICE RECIPIENT TO RECOUP ANY CONTESTED
PORTION OF ANY AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN
EXCEPTION IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A
REASONABLE COST INCURRED BY SERVICE PROVIDER IN CONNECTION WITH ITS PROVIDING
THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) WILL
BE REFUNDED BY SERVICE PROVIDER TO SERVICE RECIPIENT TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE DURING THE PERIOD FROM THE DATE OF PAYMENT BY
SERVICE RECIPIENT TO THE DATE OF REFUND BY SERVICE PROVIDER.
4.STANDARDS OF PERFORMANCE. Service Provider agrees to utilize ordinary care and
diligence in rendering the Services provided for under this Agreement and to
perform such Services in accordance with recognized practice in the industry.
Without limiting the generality of any other provision hereof, it is not the
intent of Service Provider or its Affiliates to render professional advice or
opinions, whether with regard to tax, legal, treasury, finance, intellectual
property, environmental, health and safety, employment or other matters; Service
Recipients shall not rely on any Service rendered by or on behalf of Service
Provider or its Affiliates for such professional advice or opinions; and
notwithstanding a Service Recipient’s receipt of any proposal, recommendation or
suggestion in any way relating to tax, legal, treasury, finance, intellectual
property, environmental, health and safety, employment or any other subject
matter, such Service Recipient shall seek all third-party professional advice
and opinions as it may desire or need, and, in any event such Service Recipient
shall be solely responsible for and assume all risks associated with the
Services, except to the limited extent set forth herein.
5.GRANT OF LICENSE TO USE MARKS. CVR Energy and CVR Partners (each, a “Mark
Owner”), as applicable, each grant to Service Provider and Service Recipients
(each, a “Mark User”) a non-exclusive and non-transferable license to use the
Marks on and in connection with the Business and Goods, with the right to
sublicense subject to the following terms and conditions:
(a)Each Mark User agrees to use the Marks only in the form and manner and with
appropriate legends as reasonably prescribed from time to time by Mark Owner,
and not to use any other names, logos or marks in combination with the Marks
without prior approval of Mark Owner, provided that such approval shall not be
unreasonably withheld, conditioned or delayed;
(b)Each Mark User agrees that the nature and quality of the Business and Goods
will conform to standards currently applied by Mark Owner;
(c)Each Mark User will permit reasonable inspection of its operations, and will
supply Mark Owner with specimens of use of the Marks upon request;
3

--------------------------------------------------------------------------------



(d)Each Mark User acknowledges that Mark Owner owns all right, title and
interest in and to the Marks, agrees that it will do nothing inconsistent with
Mark Owner’s ownership of the Marks and that all use of the Marks by Mark User
will inure to the benefit of and be on behalf of Mark Owner;
(e)Each Mark User agrees that nothing in this Agreement will give Mark User any
right, title or interest in the Marks, other than the right to use the Marks in
accordance with this Agreement and each Mark User agrees that it will not attack
the title of Mark Owner to the Marks or attack the validity of the license
granted hereunder; and
(f)Each Mark User agrees that Mark Owner will have the sole right and
discretion, but not the obligation, to bring infringement or unfair competition
proceedings involving the Marks.
6.NON-EXCLUSIVITY. The Parties agree expressly that this Agreement shall be
non-exclusive with respect to each Party and that, accordingly, (a) Service
Provider may from time to time render similar advice and services to other
companies; and (b) any Service Recipient may from time to time retain similar
advice and services from other parties.
7.CONFIDENTIALITY.
(a)Service Recipients and Service Provider each acknowledge and agree that all
documents, instruments, records, reports and information (regardless of how
embodied or conveyed) which are received from the other Party during the Term
(collectively, “Confidential Information”) are highly confidential and shall be
maintained in strict confidence. Accordingly, each of the Service Recipients and
Service Provider agrees that it shall not, at any time during or after the
expiration of this Agreement, use in a manner unauthorized by the disclosing
Party, any Confidential Information of the disclosing Party or, without the
prior written consent of the disclosing Party, directly or indirectly disclose
any such Confidential Information to any other Person, other than to any
Affiliate, provided that the receiving Party shall require the same agreement
from such Affiliate to whom Confidential Information is disclosed.
(b)The term “Confidential Information” does not include any data or information
which the receiving Party can establish is already known to the receiving Party
at the time it was initially disclosed to the receiving Party. Furthermore, the
term “Confidential Information” does not include any data or information which
before being divulged by the receiving Party, the receiving Party can establish
(a) has become generally known to the public through no wrongful act of the
receiving Party or breach of its obligations under this Agreement; (b) has been
rightfully received by the receiving Party from a third party without
restriction on disclosure and without, to the knowledge of the receiving Party,
a breach of an obligation of confidentiality running directly or indirectly to
the disclosing Party; or (c) has been approved for release by a written
authorization by the disclosing Party.
(c)In the event that the receiving Party is legally requested or required (by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process, or, in the opinion of
counsel for such Party, by federal or state securities or other statutes,
regulations, or laws) to disclose any Confidential Information, such Party
shall, to the extent practicable without violation of applicable legal
requirements, promptly notify the disclosing Party of such requests or
requirement prior to disclosure so that the disclosing Party may, at its
expense, seek an appropriate protective order and/or waive compliance with the
terms of this Agreement.
8.INDEMNIFICATION. Each Service Recipient shall indemnify, reimburse, defend and
hold harmless Service Provider, its Affiliates and their respective successors
and permitted assigns, together with their respective current and future
employees, officers, members, managers, directors, agents and representatives
(collectively the “Indemnified Parties”), from and against all losses, costs,
damages, injuries, taxes, penalties, interests, expenses, obligations, claims
and liabilities (joint or severable) of any
4

--------------------------------------------------------------------------------



kind or nature whatsoever, including for injury, sickness, disease or death to
employees or other persons (collectively “Losses”) that are incurred by such
Indemnified Parties in connection with, relating to or arising out of (i) the
breach of any term or condition of this Agreement, or (ii) the performance of
any Services hereunder; provided, however, that Service Recipients shall not be
obligated to indemnify, reimburse, defend or hold harmless any Indemnified Party
for any Losses incurred by such Indemnified Party in connection with, relating
to or arising out of:
(a)the gross negligence, willful misconduct, bad faith or reckless disregard of
such Indemnified Party in the performance of any Services hereunder; or
(b)fraudulent or dishonest acts of such Indemnified Party with respect to the
Service Recipients.
Each Service Recipient’s obligation to indemnify, defend, reimburse and hold the
Indemnified Parties harmless shall extend to and include, but not be limited to,
claims, demands, judgments, liabilities and expenses resulting from the personal
injury, sickness, disease or death of any persons, regardless of whether such
Service Recipient has paid the person under the provisions of any workers’
compensation statute or law, or other similar federal or state legislation for
the protection of employees.
The rights of any Indemnified Party referred to above are in addition to any
rights that such Indemnified Party otherwise has at law or in equity. Without
the prior written consent of the Service Recipients, no Indemnified Party may
settle, compromise or consent to the entry of any judgment in, or otherwise seek
to terminate any, claim, action, proceeding or investigation in respect of which
indemnification could be sought hereunder unless (A) such Indemnified Party
indemnifies the Service Recipients from any liabilities arising out of such
claim, action, proceeding or investigation, (B) such settlement, compromise or
consent includes an unconditional release of the Service Recipients and
Indemnified Party from all liability arising out of such claim, action,
proceeding or investigation and (C) the parties involved agree that the terms of
such settlement, compromise or consent remain confidential. In the event that
indemnification is provided for under any other agreements between CVR Energy or
any of its Affiliates and any of the Service Recipients or any of their
Affiliates, and such indemnification is for any particular Losses, then such
indemnification (and any limitations thereon) as provided in such other
agreement applies as to such particular Losses and will supersede and be in lieu
of any indemnification that would otherwise apply to such particular Losses
under this Agreement.
In the event that any indemnity provisions of this Agreement are contrary to the
law governing this Agreement, then the indemnity obligations applicable
hereunder will be construed to be to the fullest extent allowed by applicable
law.
9.EXPRESS NEGLIGENCE. EXCEPT AS OTHERWISE EXPRESSED THEREIN, THE INDEMNITY,
RELEASES AND LIMITATIONS ON DAMAGES, RECOURSE AND LIABILITIES IN THIS AGREEMENT
(INCLUDING SECTION 8) ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN
ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF, REGARDLESS OF CAUSE.
10.LIMITATION OF DUTIES AND LIABILITIES. The relationship of Service Provider to
Service Recipient pursuant to this Agreement is as an independent contractor and
nothing in this Agreement shall be construed to impose on Service Provider or
its Affiliates, or on any of their respective successors and permitted assigns,
or on their respective employees, officers, members, managers, directors, agents
and representatives (each, a “Service Provider Party”), an express or implied
fiduciary duty. No Service Provider Party shall be liable for, and Service
Recipient shall not take, or permit to be taken, any action against any Service
Provider Party to hold such Service Provider Party liable for, (a) any error of
judgment or mistake of law or for any liability or loss suffered by Service
Recipient in connection
5

--------------------------------------------------------------------------------



with the performance of any Services under this Agreement, except for a
liability or loss resulting from gross negligence, willful misconduct, bad faith
or reckless disregard in the performance of the Services, or (b) any fraudulent
or dishonest acts with respect to Service Recipient. In no event, whether based
on contract, indemnity, warranty, tort (including negligence), strict liability
or otherwise, shall any Service Provider Party be liable for loss of profits or
revenue or special, incidental, exemplary, punitive or consequential damages;
provided, however, that the foregoing limitation does not preclude recourse to
any insurance coverage maintained by the Parties pursuant to the requirements of
this Agreement or otherwise.
11.TERM OF AGREEMENT/TERMINATION. This Agreement shall be effective from the
Effective Date and shall continue in effect until January 1, 2025, and shall be
automatically renewed for successive five-year terms (collectively, the “Term”),
unless terminated by either Party at any time during the initial term or any
renewal term by providing the other Party at least 90 days prior written notice
of termination, or as otherwise agreed to by the Parties. Notwithstanding the
foregoing, this Agreement shall automatically terminate as to a Party without
any further action by any Party immediately prior to the time at which such
Party ceases to be under common control (measured with respect to indirect
equity ownership or, in the case of CVR Partners, ownership of its general
partner) with the other Parties.
12.NOTICES. All notices, offers, acceptances, waivers and other communications
under this Agreement shall be in writing and shall be deemed to have been given
and received (i) upon receipt when delivered by hand, (ii) upon transmission, if
sent by electronic mail transmission (in each case with receipt verified by
electronic confirmation), or (iii) one business day after being sent by
overnight courier or express delivery service; provided, that in each case the
notice or other communication is sent to the address, electronic mail address
set forth beneath the name of such Party below (or to such other address or
electronic mail address as such Party shall have specified in a written notice
given to the other Parties hereto):
(a)If to Service Provider:
CVR Services, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: Chief Accounting Officer
Email: mwbley@CVREnergy.com
With a copy to the Office of the General Counsel at the above address
Email: LegalServices@CVREnergy.com
(b)If to any Service Recipient other than CVR Partners or one of its
subsidiaries:
Service Recipient
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attention: EVP & Chief Financial Officer
Email: tdjackson@CVREnergy.com
With a copy to the Office of the General Counsel at the above address
Email: LegalServices@CVREnergy.com
(c)If to any Service Recipient that is CVR Partners or one of its subsidiaries:
Service Recipient
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
6

--------------------------------------------------------------------------------



Attention: President & Chief Executive Officer
Email: mpytosh@CVREnergy.com
With a copy to the Office of the General Counsel at the above address
Email: LegalServices@CVREnergy.com
13.ASSIGNMENT. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of each of the Parties hereto and their respective
successors and permitted assigns. Service Provider may not assign this Agreement
or any rights, benefits or obligations set forth herein without the prior
written consent of each Service Recipient. No Service Recipient may assign this
Agreement or any rights, benefits or obligations set forth herein without the
prior written consent of Service Provider.
14.ENTIRE AGREEMENT. This Agreement sets forth the entire agreement of the
Parties and supersedes all prior representations, agreements and understandings,
oral or written, between the Parties with respect to the matters contained
herein. The Parties agree that all prior agreements between the Parties are
hereby terminated to the extent they relate to Services.
15.NO THIRD PARTY BENEFICIARIES. The Parties each acknowledge and agree that
there are no third party beneficiaries, including any employees of Service
Provider or any Service Recipient, having rights under or with respect to this
Agreement.
16.MODIFICATION AND AMENDMENT. This Agreement may be modified or amended only by
a writing that is signed by both Parties and which expresses an intention to
modify or amend this Agreement.
17.GOVERNING LAW AND VENUE. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without regard to
conflict of law principles (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas. Each Party hereby submits to the exclusive
jurisdiction of the state and federal courts in the State of Texas and to venue
in Houston, Texas, and hereby waives any objection thereto.
18.COUNTERPARTS. This Agreement may be executed in one or more counterparts, any
one of which may be by facsimile, and all of which taken together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by electronic transmission, including by electronic mail
in portable document format (“.pdf”), or by any other electronic means intended
to preserve the original graphic and pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of an original
Agreement for all purposes. Signatures of the Parties transmitted by facsimile
or other electronic transmission shall be deemed to be original signatures for
all purposes.
19.ATTORNEY-CLIENT PRIVILEGE. In connection with the Services, no Party waives,
or shall be construed to have waived, the attorney-client, attorney work product
or similar privileges and protections, and such privileges and protections are
hereby extended to and shared between Service Provider and Service Recipients in
all respects.
20.DEFINITIONS.
(a)“Affiliate” means with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such specified Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
through the
7

--------------------------------------------------------------------------------



ownership of voting securities, by contract or otherwise (provided that, solely
for purposes of this Agreement, the Service Recipients shall not be deemed
Affiliates of Service Provider). Notwithstanding anything herein to the
contrary, no Person may be an Affiliate of either Service Recipient or Service
Provider unless such Person is CVR Energy, Inc. or a wholly-owned subsidiary of
CVR Energy, Inc.
(b)“Agreement” has the meaning set forth in the preamble.
(c)“Allocations” has the meaning set forth in Section 2(a).
(d)“Backup” has the meaning set forth in Section 3(b).
(e)“Business and Goods” has the meaning set forth in the Recitals.
(f)“Confidential information” has the meaning set forth in Section 7(a).
(g)“Default Rate” means an interest rate (which in no event will be higher than
the rate permitted by applicable law) equal to 300 basis points over LIBOR.
(h)“Effective Date” has the meaning set forth in the preamble.
(i)“Indemnified Party” has the meaning set forth in Section 8.
(j)“Losses” has the meaning set forth in Section 8.
(k)“Marks” has the meaning set forth in the Recitals.
(l)“Mark Owner” has the meaning set forth in Section 5.
(m)“Mark User” has the meaning set forth in Section 5.
(n)“Monthly Fee” shall have the meaning set forth in Section 2(a).
(o)“Party” has the meaning set forth in the preamble.
(p)“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or other entity.
(q)“Personnel Costs” means all compensation costs incurred by an employer in
connection with the employment by such employer of applicable personnel,
including all payroll and benefits but excluding any share-based compensation
costs.
(r)“Service Provider” has the meaning set forth in the preamble.
(s)“Service Provider Party” has the meaning set forth in Section 10.
(t)“Service Recipient” has the meaning set forth in the preamble.
(u)“Services” has the meaning set forth in the Recitals.
(v)“Shared Personnel” means individuals who are employed by Service Provider or
any of its Affiliates and provided on a part-time basis to the Service
Recipients in connection with provision of the Services.
(w)“Term” has the meaning set forth in Section 11.
8

--------------------------------------------------------------------------------



(x)“True-Up Amount” has the meaning set forth in Section 2(b).
[Remainder of page intentionally left blank. Signature page follows.]





9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the date set
forth below, to be effective as of the date first written above.
CVR SERVICES, LLC




By: /s/ Matthew W. Bley 
        Name:  Matthew W. Bley
        Title:  Chief Accounting Officer
        Date:  February 19, 2020 




WYNNEWOOD ENERGY COMPANY, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




WYNNEWOOD REFINING COMPANY, LLC




By: /s/ Tracy D. Jackson  
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




COFFEYVILLE RESOURCES REFINING & MARKETING, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020


Signature Page to Corporate Master Service Agreement

--------------------------------------------------------------------------------



COFFEYVILLE RESOURCES TERMINAL, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




COFFEYVILLE RESOURCES PIPELINE, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




CVR REFINING, LP
By: CVR Refining GP, LLC, its general partner




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer 
Date:  February 19, 2020




CVR REFINING GP, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




CVR REFINING, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020


Signature Page to Corporate Master Service Agreement

--------------------------------------------------------------------------------



COFFEYVILLE RESOURCES NITROGEN FERTILIZER, LLC




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




EAST DUBUQUE NITROGEN FERTILIZER, LLC




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR NITROGEN HOLDINGS, LLC




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR NITROGEN, LLC




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR NITROGEN, LP
By: CVR Nitrogen GP, LLC, its general partner




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




Signature Page to Corporate Master Service Agreement

--------------------------------------------------------------------------------



CVR NITROGEN FINANCE CORPORATION




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR PARTNERS, LP
By CVR GP, LLC, its general partner




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR GP, LLC




By: /s/ Mark A. Pytosh 
        Name: Mark A. Pytosh
        Title: President & Chief Executive Officer
        Date:  February 19, 2020




CVR ENERGY, INC.




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




WYNNEWOOD INSURANCE CORPORATION




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020






Signature Page to Corporate Master Service Agreement

--------------------------------------------------------------------------------



CVR AVIATION, LLC




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer
        Date:  February 19, 2020




CVR ENERGY HOLDINGS, INC.




By: /s/ Tracy D. Jackson 
        Name: Tracy D. Jackson
        Title: EVP & Chief Financial Officer 
Date:  February 19, 2020









Signature Page to Corporate Master Service Agreement

--------------------------------------------------------------------------------



EXHIBIT A
Service Recipients
1.Wynnewood Energy Company, LLC a Delaware limited liability company
2.Wynnewood Refining Company, LLC, a Delaware limited liability company
3.Coffeyville Resources Refining & Marketing, LLC, a Delaware limited liability
company
4.Coffeyville Resources Crude Transportation, LLC, a Delaware limited liability
company
5.Coffeyville Resources Terminal, LLC, a Delaware limited liability company
6.Coffeyville Resources Pipeline, LLC, a Delaware limited liability company
7.CVR Refining, LP, a Delaware limited partnership
8.CVR Refining GP, LLC, a Delaware limited liability company
9.CVR Refining, LLC, a Delaware limited liability company
10.Coffeyville Resources Nitrogen Fertilizer, LLC, a Delaware limited liability
company
11.East Dubuque Nitrogen Fertilizer, LLC, a Delaware limited liability company
12.CVR Nitrogen Holdings, LLC, a Delaware limited liability company
13.CVR Nitrogen, LLC, a Delaware limited liability company
14.CVR Nitrogen, LP, a Delaware limited partnership
15.CVR Nitrogen Finance Corporation, a Delaware corporation
16.CVR Partners, LP, a Delaware limited partnership (“CVR Partners”)
17.CVR GP, LLC
18.CVR Energy, Inc., a Delaware corporation (“CVR Energy”)
19.Wynnewood Insurance Corporation, a Delaware corporation
20.CVR Aviation, LLC, a Delaware limited liability company
21.CVR Energy Holdings, Inc., a Delaware corporation







Exhibit A

--------------------------------------------------------------------------------



EXHIBIT B
The following comprise the Services to be provided by Service Provider to
Service Recipient under this Agreement:
1.Executive Services. Services in capacities equivalent to the capacities of
corporate executive officers, except that the persons serving in such capacities
will serve in such capacities as Shared Personnel on a shared, part-time basis
only, unless and to the extent otherwise agreed by Services Provider.
2.Information Technology (“IT”) Management Services. Management of IT resources
to facilitate business of Service Recipients.
3.SOX Compliance. Consultation, audit and other services relating to compliance
with the Sarbanes-Oxley Act of 2002, as amended (“SOX”), including maintenance
of a control environment structure sufficient to satisfy any Service Recipient’s
obligations under and compliance with SOX.
4.Accounting, Analysis and Audit Services. Accounting services including
establishing and maintaining books and records of Service Recipients in
accordance with customary practice and generally accepted accounting principles
and performance of external reporting, including filings with the Securities and
Exchange Commission. Coordination of external audit services. Financial analysis
including forecasting, annual budgeting and business analytics and reporting.
5.Tax Services. Tax services including attending to the timely calculation and
payment of taxes, the filing of all tax returns due, and assistance with tax
audits and other tax documentation or needs encountered by Service Recipients.
6.Treasury and Investor Relations Services. Treasury services including
liquidity and capital resources management, credit and related activities, risk
management relating to credit activities, debt compliance activities and capital
structure services including recommending to the board of directors or other
governing authority of any Service Recipient (a) capital raising activities,
including the issuance of debt or equity securities of Service Recipient, the
entry into credit facilities or other credit arrangements, structured financings
or other capital market transactions, or (b) changes or other modifications in
the capital structure of Service Recipient, including repurchases. Services
relating to engagement with investors, participation in investor conferences and
related services.
7.Legal Services. Legal services relating to contracts, regulatory matters,
finance, corporate governance, mergers and acquisitions and all other legal
matters of the Service Recipients including management and oversight of
litigation, administrative or regulatory proceedings, investigations or any
other reviews of Service Recipients’ business or operations that may arise in
the ordinary course of business or otherwise, subject to the approval of the
board of directors or other governing authority of such Service Recipient to the
extent necessary in connection with the settlement, compromise, consent to the
entry of an order or judgment or other agreement resolving any of the foregoing.
8.Corporate Compliance and Enterprise Risk Management Services. Administration
of corporate compliance and enterprise risk management functions including
maintenance and administration of whistleblower hotlines, enterprise risk
management and mapping, monitoring of emerging enterprise risks and related
activities.
9.Business Development Services. Corporate planning and business development
including mergers and acquisitions activity and related services.
Exhibit B

--------------------------------------------------------------------------------



10.Environmental, Health, Safety & Security (“EHS&S”) Advisory Services.
Corporate oversight over certain EHS&S compliance programs including management
of corporate audits, facility support, engagement with regulators, periodic
reporting and related services, provided that no EHS&S services provided
hereunder shall replace or impair the sole responsibility of each facility for
EHS&S at each such facility.
11.Corporate Affairs Services. Government affairs services including advocacy
and lobbying; corporate communications services including employee engagement,
media engagement and public relations; charitable giving services including
management of community impact committees and related activities; and
advertising and sponsorship services.
12.Human Resources (“HR”) Services. Corporate HR services including management
and administration of investment and benefits committees, employee services,
labor relations management, and other related activities.
13.Insurance Services. Corporate insurance and related services including
establishing and maintaining appropriate insurance policies with respect to
Service Recipients’ business and operations, management of claims and other
insurance-related risk management services.
14.Consultant Services. Services relating to the engagement or recommendation to
Service Recipients of agents, consultants or other third-party service
providers, including accountants, lawyers or experts, in each case, as may be
necessary or appropriate from time to time.
15.Other Services. Any other services as may be agreed to between Service
Provider and Service Recipient from time to time.



Exhibit B

--------------------------------------------------------------------------------



EXHIBIT C
All Marks owned by CVR Energy
All Marks owned by CVR Partners


Exhibit C